Citation Nr: 1025237	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-30 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1975, during peacetime and the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA), New Orleans, Louisiana, Regional Office 
(RO), which denied service connection for a bilateral foot 
disability.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.   

In March 2010, the Veteran testified before the undersigned 
acting Veterans Law Judge via video conference.  A copy of the 
hearing transcript is of record and has been reviewed.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a bilateral foot 
disability, which he maintains is related to or aggravated by his 
active duty service.  Specifically, he claims he experienced 
bilateral foot pain while marching and performing basic training.  
See July 2007 "Statement in Support of Claim," VA Form 21-4138; 
March 2010 Board Hearing Transcript.  In the alternative, the 
Veteran claims that his bilateral foot disability pre-existed 
service and marching and performing basic training aggravated or 
permanently worsened the pre-existing disability.  See March 2010 
Board Hearing Transcript.  His DD-214 shows that his military 
occupational specialty was a clerk typist.  Further development 
is necessary prior to analyzing the claim on the merits.  

A service connection claim requires medical evidence of a current 
disability, medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence linking 
the current disability to that in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The evidence of record reveals that the Veteran is currently 
variously diagnosed with gout and minimal peripheral neuropathy 
of the feet.  See the October 1998 Private Podiatry Examination 
Report, Ochsner Clinic.  Further, although the Veteran claimed 
that he sought treatment for bilateral foot pain in-service (see 
July 2007 "Statement in Support of Claim," VA Form 21-4138; 
March 2010 Board Hearing Transcript), review of his STRs are 
negative for any complaints, treatment, and/or diagnoses of a 
bilateral foot disability, to include gout and/or peripheral 
neuropathy.  Regardless, in further support of his claim, the 
Veteran has submitted statements that he suffered bilateral foot 
pain in service as the result of marching and performing basic 
training.  See July 2007 "Statement in Support of Claim," VA 
Form 21-4138; March 2010 Board Hearing Transcript.  The Veteran 
is competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to the 
Veteran and his witnessed through their senses.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Further, the Board finds the Veteran's 
statements credible and consistent with his service as review of 
the Veteran's service personnel records indicate that he 
underwent basic combat training.    

Although review of the Veteran's STRs are negative for any 
complaints, treatment, and/or diagnoses of a bilateral foot 
disability, the evidence of record includes competent and 
credible statements submitted by the Veteran of in-service injury 
to each foot and resulting pain from marching and performing 
basic training in service.  Further, the evidence of record is 
negative for any opinion regarding whether the Veteran's current 
bilateral foot disability is related to his service.  Based on 
the foregoing, a VA exam is necessary to ascertain whether the 
Veteran's current bilateral foot disability, to include gout and 
peripheral neuropathy of the feet, is related to service, 
specifically the Veteran's credible statements of bilateral feet 
injury in service from marching and performing basic training.  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  The fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order to 
conduct a complete evaluation of the Veteran's claim.  38 C.F.R. 
§ 4.2 (2009).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2009).

Further, with regard to the Veteran's claim that his bilateral 
foot disability pre-existed his service and was aggravated or 
permanently worsened by service, the Board has preliminarily 
determined that his bilateral foot disability is not a 
preexisting condition.  In this regard, the Veteran's May 1972 
entrance examination did not reveal any foot disorders (see May 
1972 Report of Medical Examination and Report of Medical History) 
and the Veteran's statements that such disability pre-existed 
service do not constitute clear and unmistakable evidence to 
rebut the presumption of soundness.  As such, the presumption of 
soundness at service entry, with respect to this condition, 
attaches.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 
F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238 
(1994).  The United States Court of Appeals for Veterans Claims 
(Court) has held that lay statements by a Veteran concerning a 
preexisting condition are not sufficient to rebut the presumption 
of soundness.  See Miller v. West, 11 Vet. App. 345 (1998).  The 
Board acknowledges the Veteran's statements that his pre-existing 
bilateral foot disability was not noted during his entrance 
examination because testing of the foot was not accomplished.  
However, the Veteran has failed to provide clear and unmistakable 
evidence, such as medical records, revealing that his bilateral 
foot disability was a pre-existing condition.  As such, no 
further development regarding the Veteran's pre-existing 
disability/aggravation theory is necessary.    

Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his bilateral foot disability, 
to include gout and peripheral neuropathy 
of the feet.  Specifically, the examiner 
should verify any bilateral foot 
disabilities, including gout and 
peripheral neuropathy of the feet.  The VA 
examiner should also render an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any bilateral foot disability, including 
gout and peripheral neuropathy of the 
feet, is related to the Veteran's service 
or any incident therein, specifically the 
Veteran's competent and credible 
statements of in-service injury to the 
bilateral feet and resulting pain from 
marching and performing basic training in 
service.  

A complete rationale should be provided 
for any opinion.  The claims file should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with the examination and the report should 
state that such review has been 
accomplished.

2.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.

3.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claim for 
a bilateral foot disability.  If the 
service connection claim remains denied, 
the Veteran should be provided with a 
Supplemental Statement of the Case as to 
the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due process 
considerations.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655, failure to cooperate by not 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

